      Case 2:21-cr-00049-MHT-JTA Document 129 Filed 05/07/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )       CR. NO. 2:21-CR-49-MHT-JTA-3
                                            )
WILLIAM RICHARD CARTER, JR.                 )

  REPLY TO DEFENDANT CARTER’S PETITION TO MODIFY CONDITIONS OF
                       PRETRIAL RELEASE

       Comes now the United States of America, by and through Verne H. Speirs, attorney for

the United States acting under authority conferred by 28 U.S.C. § 515, and responds to the

defendant’s petition to modify the conditions of pretrial release. Doc. 126. The government

does not oppose the defendant’s request.

       Respectfully submitted this 7th day of May, 2021.

                                                    VERNE H. SPEIRS
                                                    ATTORNEY FOR THE UNITED STATES
                                                    ACTING UNDER AUTHORITY
                                                    CONFERRED BY 28 U.S.C. § 515

                                                    /s/ Alice S. LaCour
                                                    Alice S. LaCour
                                                    Assistant United States Attorney
                                                    131 Clayton Street
                                                    Montgomery, Alabama 36104
                                                    Phone: (334) 223-7280
                                                    Fax: (334) 223-7135
                                                    E-mail: alice.lacour@usdoj.gov
      Case 2:21-cr-00049-MHT-JTA Document 129 Filed 05/07/21 Page 2 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                 v.                             )       CR. NO. 2:21-CR-49-MHT-JTA-3
                                                )
WILLIAM RICHARD CARTER, JR.                     )

                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 7, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to all counsel of

record.

                                                        Respectfully submitted,

                                                        /s/ Alice S. LaCour
                                                        Alice S. LaCour
                                                        Assistant United States Attorney
                                                        131 Clayton Street
                                                        Montgomery, Alabama 36104
                                                        Phone: (334) 223-7280
                                                        Fax: (334) 223-7135
                                                        E-mail: alice.lacour@usdoj.gov




                                                    2
